IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                               September 2020 Term
                                                                         FILED
                                                                    November 17, 2020
                                                                         released at 3:00 p.m.
                                    No. 19-0459                      EDYTHE NASH GAISER, CLERK
                                                                     SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA




                                   AC&S INC.,
                            Defendant Below, Petitioner,

                                         v.

                              JEFFREY R. GEORGE,
                            Plaintiff Below, Respondent.


                   Appeal from the Circuit Court of Putnam County
                      The Honorable Phillip M. Stowers, Judge
                             Civil Action No. 17-C-196

                                    AFFIRMED


                            Submitted: October 7, 2020
                             Filed: November 17, 2020


Brian J. Moore, Esq.                                W. Jesse Forbes, Esq.
Arie M. Spitz, Esq.                                 Forbes Law Offices PLLC
Dinsmore & Shohl LLP                                Charleston, West Virginia
Charleston, West Virginia                           and
Counsel for Petitioner                              Todd S. Bailess, Esq.
                                                    Rodney A. Smith, Esq.
                                                    Bailess Smith PLLC
                                                    Charleston, West Virginia
                                                    Counsel for Respondent


JUSTICE WALKER delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “An order denying a motion to compel arbitration is an interlocutory

ruling which is subject to immediate appeal under the collateral order doctrine.” Syllabus

Point 1, Credit Acceptance Corp. v. Front, 231 W. Va. 518, 745 S.E.2d 556 (2013).



              2.     “When an appeal from an order denying a motion to dismiss and to

compel arbitration is properly before this Court, our review is de novo.” Syllabus Point 1,

W.Va. CVS Pharmacy, LLC v. McDowell Pharmacy, Inc., 238 W. Va. 465, 796 S.E.2d 574

(2017).



              3.     “When a trial court is required to rule upon a motion to compel

arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-307 (2006), the authority

of the trial court is limited to determining the threshold issues of (1) whether a valid

arbitration agreement exists between the parties; and (2) whether the claims averred by the

plaintiff fall within the substantive scope of that arbitration agreement.” Syllabus Point 2,

State ex rel. TD Ameritrade, Inc. v. Kaufman, 225 W. Va. 250, 692 S.E.2d 293 (2010).



              4.     A collective bargaining agreement may require an employee to

resolve his or her statutory or common law employment discrimination claims through

grievance and arbitration, so long as it does so in clear and unmistakable terms.




                                              i
WALKER, Justice:


              After his employment with AC&S Inc. (AC&S) was terminated in April

2016, Jeffrey R. George filed this case claiming unlawful employment discrimination and

retaliation. AC&S moved to dismiss and to compel arbitration of Mr. George’s claims

under the terms of the collective bargaining agreement (CBA) in place at the workplace.

In May 2019, the circuit court denied the motion and AC&S appealed on the grounds that

the arbitration clause of the CBA was a waiver of Mr. George’s individual right to pursue

his statutory and common law claims outside of arbitration. Although the CBA here

required arbitration of all disputes arising under the CBA, it did not include a “clear and

unmistakable” waiver of Mr. George’s individual right to pursue his statutory and common

law employment discrimination claims in state court. So, the circuit court correctly denied

AC&S’s motion to dismiss and to compel arbitration.



                I. FACTUAL AND PROCEDURAL BACKGROUND

              Mr. George was employed by AC&S as a chemical operator in Nitro, West

Virginia.   He was a member of the United Steel, Paper and Forestry, Rubber,

Manufacturing, Energy, Allied Industrial and Service Workers International Union AFL-

CIO (union), which is the sole agent of all bargaining unit employees at AC&S’s Nitro

facility. In September 2014, the union and AC&S entered into a CBA that established the

terms and conditions of employment for covered employees.



                                            1
             The CBA contains two arbitration provisions. Article X, Section 2, of the

CBA provides:

             It is expressly understood and agreed by all parties to this
             Agreement, the Employer, the Union, and Bargaining Unit
             employees that the sole remedy for disputes regarding
             disciplinary actions taken by the Employer against employees
             covered by this Agreement shall be in accordance with
             ARTICLE XI, GRIEVANCE AND ARBITRATION
             PROCEDURES, of this Agreement.


And Article XI, Section 1, of the CBA provides general language requiring that

             all complaints, disputes, controversies, or grievances arising
             between the Employer and . . . [covered employees], which
             involve[] only questions of interpretation or application of any
             provisions of this Agreement shall be adjusted and resolved . .
             . in the manner provided by this ARTICLE, ARTICLE XI,
             GRIEVANCE AND ARBITRATION PROCEDURES.


             On April 26, 2016, AC&S terminated Mr. George’s employment for alleged

violation of safety rules and insubordination. Mr. George believes his termination was in

retaliation for filing a workers’ compensation claim and because he was perceived as

having an impairment or being disabled.




                                            2
                The union filed a grievance on Mr. George’s behalf the day he was

terminated. 1 AC&S denied Mr. George’s grievance and neither he nor the union on his

behalf pursued arbitration under the CBA.



                In October 2017, Mr. George filed this lawsuit in circuit court alleging that

he was wrongfully terminated in violation of the West Virginia Workers Compensation

Act, 2 the West Virginia Human Rights Act, 3 and substantial public policies of the State of

West Virginia. 4 AC&S responded by moving to dismiss and compel arbitration, arguing

that the arbitration clause in the CBA governing Mr. George’s employment mandated

arbitration of his claims. After Mr. George filed a response, the circuit court held a hearing

on the motion.




       1
         A one-page “Grievance Report” form used to initiate grievances directs employees
(or their representative) to describe the nature of the grievance and specifically what
provisions of the CBA they allege were violated. Mr. George’s grievance was described
as follows: “On or about 4/26/2016 the Company terminated the above named grievant
without cause.” As for “Agreement Violation” on the form, Mr. George alleged that AC&S
violated “[Article] II. Employer’s [sic] rights and all other areas of the contract that may
pertain as well as any applicable state or federal laws that may apply.” As for the form’s
designation of “Settlement requested in Grievance,” Mr. George requested: “For the
grievant to be returned to work and made whole.”
       2
           W. Va. Code §§ 23-5A-1 to -4 (1990).
       3
           W. Va. Code §§ 5-11-1 to -20 (2016).
       4
           See Harless v. First Nat’l Bank in Fairmont, 162 W. Va. 116, 246 S.E.2d 270
(1978).
                                              3
                 On May 7, 2019, the circuit court denied AC&S’s motion. It found that Mr.

George’s individual employment discrimination claims fell outside the scope of the CBA.

Relying on the United States Supreme Court opinions of Wright v. Universal Maritime

Corp., 5 and 14 Penn Plaza LLC v. Pyett, 6 the circuit court stated that “[i]n order to compel

an employment discrimination claim pursuant to an arbitration agreement contained in a

CBA, the requirement to arbitrate such claims must be particularly clear such that the

waiver of a judicial forum is clear and unmistakable.” The circuit court applied the test set

forth by the Fourth Circuit Court of Appeals in Carson v. Giant Food, Inc., 7 which stated

that the “clear and unmistakable” waiver standard can be satisfied in the following two

ways:

                 The first is the most straightforward. It simply involves
                 drafting an explicit arbitration clause. Under this approach, the
                 CBA must contain a clear and unmistakable provision under
                 which the employees agree to submit to arbitration all federal
                 causes of action arising out of their employment. Such a clear
                 arbitration clause will suffice to bind the parties to arbitrate
                 claims arising under a host of federal statutes, including Title
                 VII, 42 U.S.C. § 1981, the ADEA, and the ADA.

                         The second approach is applicable when the arbitration
                 clause is not so clear. General arbitration clauses, such as those
                 referring to “all disputes” or “all disputes concerning the
                 interpretation of the agreement,” taken alone do not meet the
                 clear and unmistakable requirement of [Wright]. When the
                 parties use such broad but nonspecific language in the
                 arbitration clause, they must include an “explicit incorporation

        5
            525 U.S. 70 (1998).
        6
            556 U.S. 247 (2009).
        7
            175 F.3d 325 (4th Cir. 1999).
                                                 4
                of statutory antidiscrimination requirements” elsewhere in the
                contract. . . . If another provision, like a nondiscrimination
                clause, makes it unmistakably clear that the discrimination
                statutes at issue are part of the agreement, employees will be
                bound to arbitrate their federal claims. 8


                The circuit court found that the CBA met neither of these approaches. The

CBA contains no language that 1) incorporates the statutory or common law claims Mr.

George is asserting, or 2) requires union members to submit to arbitration “all causes of

action” arising from their employment, coupled with a nondiscrimination clause. So, the

CBA required arbitration of any contractual disputes regarding disciplinary actions but not

arbitration of Mr. George’s employment discrimination claims. Finally, the circuit court

rejected AC&S’s argument that Mr. George’s “course of conduct” in filing a union

grievance regarding his termination demonstrated that he understood his claims must be

pursued through arbitration.



                               II. STANDARD OF REVIEW

                AC&S appeals the circuit court’s denial of its motion to dismiss and compel

arbitration. In Credit Acceptance Corporation v. Front, 9 we held that “[a]n order denying

a motion to compel arbitration is an interlocutory ruling which is subject to immediate

appeal under the collateral order doctrine.” And, “[w]hen an appeal from an order denying

a motion to dismiss and to compel arbitration is properly before this Court, our review is


       8
           Carson, 175 F.3d at 331-32.
       9
           231 W. Va. 518, 745 S.E.2d 556 (2013), syl. pt. 1.
                                             5
de novo.” 10 Our review is also plenary to the extent our analysis requires us to examine

the CBA. 11



                                     III. ANALYSIS

              AC&S contends that the circuit court should have granted its motion to

dismiss and to compel arbitration of Mr. George’s employment-related claims. Our

consideration is necessarily limited in scope. We begin by observing that

                     [w]hen a trial court is required to rule upon a motion to
              compel arbitration pursuant to the Federal Arbitration Act
              [FAA], 9 U.S.C. §§ 1-307 (2006), the authority of the trial
              court is limited to determining the threshold issues of (1)
              whether a valid arbitration agreement exists between the
              parties; and (2) whether the claims averred by the plaintiff fall
              within the substantive scope of that arbitration agreement.[ 12]


              The question here is not whether the CBA includes an arbitration agreement

that pertains to Mr. George’s employment; it undisputedly does. Instead, the primary issue

is whether his statutory and common law employment discrimination claims fall within the

substantive scope of the CBA.




       10
         Syl. Pt. 1, W.Va. CVS Pharmacy, LLC v. McDowell Pharmacy, Inc., 238 W. Va.
465, 796 S.E.2d 574 (2017).
       11
         Zimmerer v. Romano, 223 W. Va. 769, 777, 679 S.E.2d 601, 609 (2009) (“[W]e
apply a de novo standard of review to [a] circuit court’s interpretation of [a] contract.”).
       12
         Syl. Pt. 2, State ex rel. TD Ameritrade, Inc. v. Kaufman, 225 W. Va. 250, 692
S.E.2d 293 (2010).
                                            6
                In this appeal, AC&S argues that 1) the circuit court should not have applied

the “clear and unmistakable” waiver standard when determining the validity of the

arbitration clause; 2) alternatively, the arbitration clause meets that standard; and 3) the

circuit court erred when it failed to take Mr. George’s course of conduct into account. Mr.

George counters that the circuit court did not err in applying the “clear and unmistakable”

waiver standard because Wright remains binding precedent, and the CBA does not meet

that standard. Mr. George also states that the broadest conclusion that can be drawn from

his decision to file a grievance initially is that he intended to arbitrate contractual violations

of the CBA.



       A. “Clear and Unmistakable” Waiver Standard

                Normally, the inclusion of an arbitration clause in a CBA creates a

“presumption of arbitrability” as to disputes that arise between the parties to that

agreement. 13 There is an exception to that rule where a dispute ultimately concerns not the

application or interpretation of the CBA, but the meaning of a statute; Wright requires a

court to determine whether, without use of the presumption, an “ordinary textual analysis

of a CBA show[s] that matters which go beyond the interpretation and application of

contract terms are subject to arbitration[.]” 14 In Wright, the Supreme Court emphasized




       13
            See AT & T Technologies, Inc. v. Communications Workers, 475 U.S. 643, 650
(1986).
       14
525 U.S. at 79.
                                                7
that a waiver of employee rights to a judicial forum must be “clear and unmistakable.” 15

In addition, “[b]y agreeing to arbitrate a statutory claim, a party does not forgo the

substantive rights afforded by the statute; it only submits to their resolution in an arbitral,

rather than a judicial, forum.” 16



                There are advantages and disadvantages to the employer and the union in

negotiating an arbitration clause in a CBA that reaches employees’ individual statutory

rights. With those considerations in mind, both parties—who are highly sophisticated at

negotiating the terms of a CBA—must balance those interests. 17 If the parties reach

agreement on this issue, there should be no ambiguities surrounding the waiver provision

incorporated into the CBA. As mandated by the Supreme Court in Wright and 14 Penn

Plaza, an agreement to waive employees’ rights to a judicial forum for individual statutory

claims must be “clear and unmistakable” in the language of the CBA.




       15
525 U.S. at 80.
       16
            Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626-28
(1985).
       17
         See Floyd D. Weatherspoon, Incorporating Mandatory Arbitration Employment
Clauses into Collective Bargaining Agreements: Challenges and Benefits to the Employer
and the Union, 38 Del. J. Corp. L. 1025, 1029 (2014).

                                              8
                AC&S first argues that the circuit court should not have applied the “clear

and unmistakable” waiver standard pronounced in Wright 18 when determining the

“validity” of the arbitration clause. AC&S maintains this heightened standard runs afoul

of the more recent case of Epic Systems Corp. v. Lewis, 19 where the Supreme Court stated

that arbitration agreements cannot be invalidated by “defenses that apply only to arbitration

or that derive their meaning from the fact that an agreement to arbitrate is at issue.” 20

AC&S reasons that Wright’s standard is premised on the clause’s relation to arbitration and

is exactly the sort of defense that is prohibited under Epic Systems.



                AC&S’s reliance on Epic Systems is misplaced; that case did not involve

collectively bargained waivers of employees’ rights to a judicial forum for employment

discrimination claims. Epic Systems addressed whether employer-employee agreements

that contain class and collective action waivers that provide employment disputes are to be

resolved by individualized arbitration were invalid under the National Labor Relations Act




       18
            525 U.S. 70.
       19
            138 S. Ct. 1612 (2018).
       20
Id. at 1622 (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339
(2011).
                                              9
(NLRA). 21 The Supreme Court held that such agreements do not violate the NLRA and

that the agreements must be enforced as written pursuant to the FAA. 22



                  In this case, the “clear and unmistakable” waiver standard was not used to

determine the validity of the arbitration clause; the circuit court found the arbitration clause

was valid and enforceable with regard to Mr. George’s contractual rights under the CBA.

Rather, the circuit court used this standard to determine the scope of the CBA’s arbitration

clause. 23 So, Epic Systems is not relevant to our analysis because the “clear and

unmistakable” waiver standard “does not reflect disfavor of union-negotiated arbitration

agreements.” 24 Rather, this standard ensures that courts do not inadvertently interpret a

CBA as waiving employees’ individual rights to bring employment discrimination claims

in court when examining general arbitration clauses that the parties intended to reach only

to contractual disputes under the CBA. 25




       21
138 S. Ct. at 1619-21, 1632.
       22
Id.
       23
         Abdullayeva v. Attending Homecare Servs. LLC, 928 F.3d 218, 222-23 (2d Cir.
2019) (“[T]he ‘clear and unmistakable’ standard is applicable only to the question whether
a union has waived its members’ right to bring statutory claims in court, not to the initial
question whether an arbitration agreement exists at all.”).
       24
            Abdullayeva, 928 F.3d at 223.
       25
         See e.g., Wright, 525 U.S. at 80 (stating that clause mandating arbitration of
“matters under dispute” did not waive right to bring claims of employment discrimination
(continued . . .)
                                            10
                AC&S further argues that Wright’s “heightened standard” with respect to

arbitration clauses in CBAs was based on the reasoning in Alexander v. Gardner-Denver

Co., 26 and that Supreme Court jurisprudence with respect to arbitration has evolved to the

point that Gardner-Denver is ripe for overruling.     27
                                                           To explain why this argument is

flawed, we discuss Gardner-Denver in the context of the two cases that guide our analysis,

Wright and 14 Penn Plaza.



                In Gardner-Denver, the plaintiff brought an action under Title VII of the

Civil Rights Act of 1964, 28 and the Supreme Court was tasked with deciding “under what

circumstances, if any, an employee’s statutory right to a trial de novo under Title VII may

be foreclosed by prior submission of his claim to final arbitration under the


in court, because such an ambiguous clause “could be understood to mean matters in
dispute under the contract”).
       26
            415 U.S. 36 (1974).
       27
         AC&S points to the following dicta in a footnote from 14 Penn Plaza for this
proposition:

                Because today’s decision does not contradict the holding of
                Gardner-Denver, we need not resolve the stare decisis
                concerns raised by the dissenting opinions. . . . But given the
                development of this Court’s arbitration jurisprudence in the
                intervening years, . . . Gardner-Denver would appear to be a
                strong candidate for overruling if the dissents’ broad view of
                its holding . . . were correct.

14 Penn Plaza, 556 U.S. at 264 n.8 (emphasis added). For the reasons discussed below,
this footnote is not relevant to the issues before this Court.
       28
            42 U.S.C. §§ 2000e to 2000e-17.
                                              11
nondiscrimination clause of a collective-bargaining agreement.” 29 The CBA at issue stated

that “[n]o employee will be discharged, suspended or given a written warning notice except

for just cause,” and it “contained a broad arbitration clause covering differences aris[ing]

between the Company and the Union as to the meaning and application of the provisions

of [the CBA] and any trouble arising in the plant.” 30 The Supreme Court observed that the

lower courts “evidently thought that [the result] was dictated by notions of election of

remedies and waiver and by the federal policy favoring arbitration of labor disputes[.].” 31

But the Court disagreed and stated that the doctrine of election of remedies had no

application in the context of the case because submitting a grievance to arbitration

vindicated a contractual right whereas filing a lawsuit asserted an “independent statutory

right[.]” 32



                 Finding that in enacting Title VII, Congress granted individual employees a

nonwaivable, public law right that was separate and distinct from rights created through

collective bargaining, Gardner-Denver held that an employee “does not forfeit his right to

a judicial forum for claimed discriminatory discharge in violation of Title VII” if he or she




        29
             Gardner-Denver, 415 U.S. at 38.
        30
Id. at 39-40 (internal quotation marks omitted).
        31
Id. at 45-46.
        32
 Id. at 49-50.
                                                12
first pursues a grievance to final arbitration under the nondiscrimination clause of a CBA.33

In addition to Gardner-Denver’s core holding, the Court expressed doubts about the

competence of arbitrators to evaluate and decide statutory claims, and about the validity of

union-negotiated waivers of employees’ federal forum rights for statutory claims. 34



                 Over twenty years later, the Supreme Court was confronted with a similar

issue in Wright, when it addressed whether a general arbitration clause in a CBA required

an employee to use the arbitration procedure for an alleged violation of the Americans with

Disabilities Act of 1990 35 (ADA). 36 The Supreme Court held that any waiver of a judicial

forum for an employee’s statutory rights in a CBA would have to be “clear and

unmistakable.” 37 With respect to the particular CBA at issue in Wright, the Court observed

that it contained only a general arbitration provision, providing for “arbitration of matters




       33
Id. at 49.
       34
 Id. at 51-52.
       35
            42 U.S.C. §§ 12101 et seq.
       36
            Wright, 525 U.S. at 72.
       37
Id. at 80. (“[T]he right to a federal judicial forum is of sufficient importance to be
protected against less-than-explicit union waiver in a CBA.”).

                                              13
under dispute,” and, thus, contained no sufficiently “clear and unmistakable” waiver of

statutory rights under the ADA. 38



                   In Wright, the Supreme Court stated that it did not reach the question of

whether a “clear and unmistakable” waiver “would be enforceable.” 39 But it squarely

addressed that issue in 14 Penn Plaza 40 and sanctioned the use of a CBA’s mandatory

arbitration provisions covering employee’s individual statutory claims. In 14 Penn Plaza,

the plaintiffs submitted their employment discrimination claims to arbitration pursuant to

the CBA between the parties, and filed a claim for employment discrimination in federal

court under the Age Discrimination in Employment Act of 1967. 41 The Court held that the

explicit language in the CBA was sufficient to meet the test set out in Wright; the CBA

“clearly and unmistakably” required the parties to arbitrate the statutory age discrimination

claims. 42




       38
Id.
       39
             Id. at 82.
       40
             556 U.S. 247.
       41
             29 U.S.C. §§ 621 to 634.
       42
             The CBA between the parties explicitly provided:

               NO DISCRIMINATION. There shall be no discrimination
               against any present or future employee by reason of race, creed,
               color, age, disability, national origin, sex, union membership,
(continued . . .)
                                               14
                In 14 Penn Plaza, the Supreme Court went on to state that Gardner-Denver

did not control the outcome when the CBA’s arbitration provision expressly covered both

statutory and contractual discrimination claims. It noted since the employees in Gardner-

Denver had not agreed to arbitrate their statutory claims, and the arbitrators were not

authorized to resolve such claims, the arbitration in those cases did not preclude subsequent

statutory actions in court. 43



                The dissenting justices in 14 Penn Plaza read Gardner-Denver broadly to

hold that “an individual’s statutory right of freedom from discrimination and access to court

for enforcement were beyond a union’s power to waive.” 44 But the majority in 14 Penn

Plaza disagreed and found that the ultimate holding in Gardner-Denver did not involve the

issue of enforceability of an agreement to arbitrate statutory claims, but rather the different



                or any characteristic protected by law, including, but not
                limited to, claims made pursuant to Title VII of the Civil Rights
                Act, the Americans with Disabilities Act, the Age
                Discrimination in Employment Act, the New York State
                Human Rights Law, the New York City Human Rights Code,
                . . . or any other similar laws, rules, or regulations. All such
                claims shall be subject to the grievance and arbitration
                procedures (Articles V and VI) as the sole and exclusive
                remedy for violations. Arbitrators shall apply appropriate law
                in rendering decisions based upon claims of discrimination.

14 Penn Plaza, 556 U.S. at 252 (emphasis added).
       43
            14 Penn Plaza, 556 U.S. at 264.

        14 Penn Plaza, 556 U.S. at 280 (Souter, J., dissenting, joined by J. Stevens, J.
       44

Ginsburg, and J. Breyer).
                                        15
issue of “whether arbitration of contract-based claims precluded subsequent judicial

resolution of statutory claims.” 45 The Court disavowed Gardner-Denver’s anti-arbitration

dicta language as misguided and stated, “[t]hat skepticism . . . rested on a misconceived

view of arbitration that this Court has since abandoned.” 46



                With this background, we quickly discern that any disagreement about the

breadth of Gardner-Denver’s holding does not involve the issue before this Court. Mr.

George never argued that his union lacked authority to negotiate a waiver of a judicial

forum for his individual statutory rights. And the Supreme Court consistently applied the

“clear and unmistakable” in Gardner-Denver, Wright, and 14 Penn Plaza. So we decline

AC&S’s invitation to rule otherwise.



                This Court has not addressed whether the “clear and unmistakable” waiver

standard applies to the arbitrability of state law employment discrimination claims when

the arbitration clause is in a CBA. 47 We are mindful that in “deciding disputes over the


       45
            14 Penn Plaza, 556 U.S. at 264.
       46
            14 Penn Plaza, 556 U.S. at 265.
       47
         We have held that an arbitration clause in an employment contract entered directly
between an employer and employee (not in a CBA) is enforceable when it specifically
addressed the statutory claims at issue. For instance, in Hampden Coal, LLC v. Varney,
240 W. Va. 284, 810 S.E.2d 286 (2018), this Court reversed the lower court’s decision and
remanded for entry of an order dismissing the civil action and compelling arbitration of the
employee’s deliberate intent and unlawful discrimination claims against his employer and
supervisor. We found that those claims fell within the scope of the specific language of
(continued . . .)
                                             16
interpretation of [CBAs], state contract law must yield to the developing federal common

law, lest common terms in bargaining agreements be given different and potentially

inconsistent interpretations in different jurisdictions.” 48 And “[t]he Federal Arbitration Act

requires courts to enforce covered arbitration agreements according to their terms.” 49



                Applying these principles to the matter before us, we hereby hold that a

collective bargaining agreement may require an employee to resolve his or her statutory or

common law employment discrimination claims through grievance and arbitration, so long

as it does so in clear and unmistakable terms.



                The Supreme Court has not yet defined the contours of this standard. Some

federal circuit courts have adopted a bright-line approach for identifying “clear and



the arbitration agreement. That agreement explicitly stated the parties’ mutual assent to
arbitrate:

                all disputes or claims of any kind includ[ing] but [ ] not limited
                to claims of unlawful discrimination, retaliation or harassment
                based upon race, national origin, ancestry, disability, religion,
                sex, age, workers’ compensation claims or history, veteran’s
                status, or any other unlawful reason, and all other claims
                relating to employment or termination from employment. This
                shall also include claims for wages or other compensation due,
                claims for breach of any contract, tort claims or claims based
                on public policy.
Id. at 288-89, 810 S.E.2d at 290-91.
       48
            Livadas v. Bradshaw, 512 U.S. 107, 122 (1994).
       49
            Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1412 (2019).
                                               17
unmistakable” waivers when a CBA “explicitly mentions employee rights under [the

relevant statute] or any other federal anti-discrimination statute[.]” 50 In our view, this

standard is satisfied when the CBA reflects that the parties agreed to waive an employee’s

right to a judicial forum for statutory/common law discrimination claims using clear and

unmistakable language. 51



       B. The CBA Does Not Contain a Clear and Unmistakable Waiver of a Judicial
       Forum for Employment Discrimination Claims

              AC&S argues next that even if this Court adopts the “clear and

unmistakable” waiver standard, the CBA at issue here is sufficiently explicit to waive a


       50
          Quint v. A.E. Staley Mfg. Co., 172 F.3d 1, 9 (1st Cir. 1999). The Sixth and Seventh
Circuits endorse this approach. See, e.g., Bratten v. SSI Servs., Inc., 185 F.3d 625, 631 (6th
Cir. 1999) (explaining that “a statute must specifically be mentioned in a [CBA] for it to
even approach” the clear and unmistakable-waiver standard); Vega v. New Forest Home
Cemetery, LLC, 856 F.3d 1130, 1135 (7th Cir. 2017) (holding that a CBA did not clearly
and unmistakably waive a judicial forum for rights under the Fair Labor Standards Act
(FLSA) when the arbitration provision did not reference the FLSA). The Second, Fifth,
and Eighth Circuits also embrace this approach. See, e.g., Lawrence v. Sol G. Atlas Realty
Co., 841 F.3d 81, 84 (2d Cir. 2016); Ibarra v. UPS, 695 F.3d 354, 360 (5th Cir. 2012); cf.
Abdullayeva, 928 F.3d at 223-24 (finding a clear and unmistakable waiver when the CBA
required arbitration of claims under specifically listed statutes); Thompson v. Air Transp.
Int’l Ltd. Liab. Co., 664 F.3d 723, 726 (8th Cir. 2011) (accepting, without comment, the
plaintiff’s concession that the arbitration provision covering employment discrimination
“alleged to be violations of state or federal law” was a clear and unmistakable waiver).
       51
          See Syl. Pt. 1, State ex rel. U-Haul Co. of W. Va. v. Zakaib, 232 W. Va. 432, 752
S.E.2d 586 (2013) (“‘Under the Federal Arbitration Act, 9 U.S.C. § 2, parties are only
bound to arbitrate those issues that by clear and unmistakable writing they have agreed to
arbitrate. An agreement to arbitrate will not be extended by construction or implication.’
Syllabus point 10, Brown v. Genesis Healthcare Corp., 228 W. Va. 646, 724 S.E.2d 250
(2011), overruled on other grounds by Marmet Health Care Center, Inc. v. Brown, [565]
U.S. [530], 132 S. Ct. 1201, 182 L. Ed. 2d 42 (2012) (per curiam).”).
                                              18
judicial forum for employment discrimination claims. AC&S contends the CBA is unique

in that it contains two arbitration provisions: a specific, self-contained arbitration clause

that only pertains to disputes regarding discipline, and a general arbitration clause

pertaining to interpretation of the CBA. AC&S states that the first arbitration clause applies

to Mr. George’s wrongful termination allegations—because termination was a disciplinary

action—and this clause, Article X, Section 2, is a “clear and unmistakable” waiver. We

disagree.



                Article X, Section 2 of the CBA provides that “the sole remedy for disputes

regarding disciplinary actions taken by the Employer against employees covered by this

Agreement shall be in accordance with ARTICLE XI, GRIEVANCE AND

ARBITRATION PROCEDURES[.]” Clearly, Article X is not self-contained; it directs

us to Article XI, the CBA’s section outlining the grievance and arbitration procedures. And

Article XI, Section 1, of the CBA provides general language requiring that

                all complaints, disputes, controversies, or grievances arising
                between the Employer and . . . [covered employees], which
                involve[] only questions of interpretation or application of any
                provisions of this Agreement, shall be adjusted and resolved . .
                . in the manner provided by this ARTICLE, ARTICLE XI,
                GRIEVANCE AND ARBITRATION PROCEDURES. 52


                Article XI, Section 2, also states “that time is of the essence in resolving

disputes, controversies, or grievances which may arise between the Employer, Bargaining



       52
            (Emphasis added).
                                              19
Unit employees, and the Union as it relates to interpretation or application of the

provisions of this Agreement.” 53 Article XI, Section 3, describes the three-step grievance

procedure, and Section 4 describes the procedure to proceed to arbitration.



                Under the plain language of the CBA, Article X, Section 2, requires that

“disputes regarding disciplinary actions” shall be in accordance with Article XI, Section 1.

And that provision plainly states that “complaints, disputes, controversies, or grievances”

which involve “only questions of interpretation or application of any provisions of this

Agreement” shall be resolved by way of the grievance and arbitration procedures. So, the

CBA only requires arbitration of any contractual disputes under the terms of the CBA

regarding disciplinary actions. Indeed, that is the most natural reading of the plain

language of the CBA, given that nowhere does it reference any state or federal statutes

dealing with employment discrimination.



                AC&S asks us to assume that because the CBA requires Mr. George to use

the grievance and arbitration procedure to resolve disputes over disciplinary matters (like

termination), it necessarily requires statutory/common law claims on the same subject to

be submitted to the grievance process. Jonites v. Exelon Corporation 54 shows why that

assumption is mistaken. In Jonites, the Seventh Circuit Court of Appeals held that


       53
            (Emphasis added).
       54
            522 F.3d 721 (7th Cir. 2008).

                                            20
language in a CBA to the effect that “any dispute or difference aris[ing] between the

Company and the Union or its members as to the interpretation or application of any of the

provision of this Agreement or with respect to job working conditions” must be resolved

through the contractual grievance procedure was not an “explicit” waiver of an employee’s

right to sue under the Fair Labor Standards Act. 55 The court noted that this generalized

language was little different from that at issue in Wright, where the Supreme Court had

likewise concluded that there was no “clear and unmistakable” language in the CBA

requiring claims under the ADA to be arbitrated. 56



                 Articles X and XI of the CBA are no more specific than the provisions

examined in Jonites and Wright. 57 They mention no statute, they do not discuss individual

statutory or common law discrimination claims, and there is no mention of waiver of a

judicial forum. The CBA does not include a “clear and unmistakable” waiver of Mr.

George’s right to a judicial forum to bring his employment discrimination claims. To the

contrary, the CBA explicitly excludes those claims when it provides that “complaints,

disputes, controversies, or grievances . . . which involve[] only questions of interpretation




       55
Id. at 725.
       56
            Id.; see Wright, 525 U.S. at 80-82.
       57
          In Wright, the CBA’s “arbitration clause [was] very general, providing for
arbitration of ‘[m]atters under dispute,’ . . . which could be understood to mean matters in
dispute under the contract.” 525 U.S. at 80.
                                                21
or application of any provisions of this [CBA], shall be adjusted and resolved” by

arbitration.



                By contrast, the CBA’s contractual language at issue in 14 Penn Plaza

explicitly incorporated a variety of statutory anti-discrimination provisions into the

agreement and provided that “[a]ll such claims shall be subject to the grievance and

arbitration procedure . . . as the sole and exclusive remedy for violations.” 58 That language,

the Supreme Court concluded, amounted to an explicitly-stated agreement to arbitrate

statutory claims. 59 Unlike the explicit language examined by the Supreme Court in 14

Penn Plaza, 60 the CBA here does not state that employees must submit statutory or

common law discrimination causes of action to arbitration. For these reasons, the circuit

court properly denied AC&S’s motion to dismiss and to compel arbitration.



       C. Course of Conduct

                Finally, AC&S argues that the circuit court erred when it failed to consider

Mr. George’s course of conduct when filing a grievance as evidence that he clearly and

unmistakably understood that challenges to his termination raised in this lawsuit were

subject to the CBA’s grievance process and arbitration. Mr. George disagrees and states



       58
556 U.S. at 252.
       59
Id. at 258-59.
       60
            See note 42, supra.
                                              22
that the broadest conclusion that can be drawn from his decision to file a grievance initially

is that he intended to arbitrate contractual violations of the CBA. Mr. George has the better

argument here because “[n]either historical practice nor the parties’ unexpressed intent can

fulfill” Wright’s “clear and unmistakable” waiver standard. 61



              More to the point, the fact that Mr. George filed a grievance seeking

reinstatement is not, as AC&S asserts, any indication that he understood that he was bound

to arbitrate his employment discrimination claims. Rather, when Mr. George filed his

grievance, he relied on his substantive rights under the CBA.              Mr. George has

statutory/common law rights as well as contractual rights, and the circuit court appreciated

the distinction between those categories of rights when it found that his decision to resort

to the grievance procedure when seeking reinstatement did not impact his rights to seek

redress of his employment discrimination claims in court. An employee is not required to

choose between the rights provided by a CBA and the rights provided by statutes such as

the West Virginia Human Rights Act; absent a clear and unmistakable waiver, the

employee is entitled to both. So, AC&S is entitled to no relief in this regard.




       61
         Wawock v. CSI Elec. Contractors, Inc., 649 F. App’x 556, 559 (9th Cir. 2016)
(citing Wright, 525 U.S. at 80).
                                        23
                               IV. CONCLUSION

            For the reasons set out above, we affirm the order of the Circuit Court of

Putnam County denying AC&S’s motion to dismiss and to compel arbitration.



                                                                            Affirmed.




                                         24